Exhibit 10.1

CONSOLIDATED EDISON, INC.

Form of [YEAR] Performance Unit Award for Certain Specified Officers

Consolidated Edison, Inc. (“CEI” or “Company”) hereby grants an Award of
Performance Units (the “Units” or “Performance Units”) to [FIRST NAME] [LAST
NAME] (the “Employee”) under the Consolidated Edison, Inc. Long Term Incentive
Plan, effective as of May 20, 2013, as may be amended from time to time (the
“Plan”) as follows:

 

Date of Grant

 

Units Granted

 

Performance Period

 

Vesting Period

[DATE]

  XXX Units   [PERFORMANCE YEARS]   [START DATE] –[END DATE]

This Award is subject to the terms and conditions set forth herein and in the
Plan. The terms of this Award are subject in all respects to the provisions of
the Plan, which are incorporated herein by reference. All capitalized terms not
otherwise defined herein shall have the same meanings as set forth in the Plan.

Each Performance Unit shall represent the right upon vesting to receive one
share of Common Stock (“Share”), the cash value of one Share, or a combination
thereof. The cash value of a Performance Unit shall equal the closing price of a
Share on the NYSE in the Consolidated Reporting System for the trading day
immediately prior to the date the Management Development and Compensation
Committee (the “Committee”) determines whether the Performance Targets for the
Performance Period have been met in accordance with the terms of the Plan and
this Agreement. If no trading of Shares occurred on such trading date, CEI will
use the closing price of a Share in the Consolidated Reporting System as
reported for the last preceding day on which sales of Shares traded shall be
used.

 

1. Performance Targets:

 

  a. Total Shareholder Return (“TSR”). XX percent of the Performance Units will
be earned based on the Company’s TSR compared to the Compensation Peer Group1
over the Performance Period. The maximum payout of the Performance Units that
may be earned upon attainment of the TSR portion is set forth in Schedule A. In
the event that the companies that make up the Compensation Peer Group change
during the Performance Period, the Committee will use the Compensation Peer
Group as constituted on the Date of Grant. If a company ceases to be publicly
traded before the end of the Performance Period, that company’s total
shareholder return will not be used to calculate the TSR payout portion of the
Performance Units.

 

1  The companies that comprise the Compensation Peer Group will be determined by
the Committee at the Date of Grant



--------------------------------------------------------------------------------

  b. Adjusted Earnings Per Share. XX percent of the Performance Units will be
earned based on the Company’s cumulative Adjusted EPS over the Performance
Period. The maximum payout of the Performance Units that may be earned upon
attainment of the Adjusted EPS portion is set forth in Schedule B.

 

  c. Operating Objectives. The remaining XX percent of the Performance Units
will be earned based on the achievement of operating objectives over the
Performance Period. The maximum payout of the Performance Units that may be
earned upon attainment of the Operating Objectives portion is set forth in
Schedule C.

 

  d. Determination of Award Amount. The actual number of Performance Units to be
paid to the Employee will be determined based on performance relative to targets
set forth in Schedule A, Schedule B, and Schedule C. Subject to Section 2 below,
after the close of the Performance Period, the Committee will determine whether
the Performance Targets have been met in accordance with the terms of the Plan
and this Agreement. The Committee also has the authority in accordance with
Section 16 below, to recover Shares or amounts paid with respect to the
Performance Units after they have been paid.

 

  e. Unfunded Promise to Pay. The Performance Units represent general, unsecured
liabilities of the Company and shall not confer any right, title or interest in
any assets of the Company or its affiliates and does not require a segregation
of any assets of the Company or its affiliates.

 

2. Consequences of Separation from Service and Death.

In the event of the Employee’s separation from service with the Company and its
affiliates as determined under the default provisions of Code Section 409A
(“Separation from Service”) or upon his/her death during the Performance Period,
the Employee’s rights will be as set forth below:

 

  a. If the Employee incurs a Separation from Service other than by reason of
Retirement,2 Disability or death, or a deemed Separation from Service while on
an approved leave of absence (a “Leave Separation”) during the Vesting Period,
his/her Performance Units will be cancelled and completely forfeited without
payment.

 

 

2  For purposes of Section 2. Retirement means any Officer who retires on or
after attaining age 55 with at least 5 years of Service.

 

2



--------------------------------------------------------------------------------

  b. If the Employee dies during the Vesting, payment (if any) of his/her
Performance Units will be prorated based on his or her actual period of Service
from the beginning of the Vesting Period to the Employee’s date of death. The
Employee’s beneficiaries or the Employee’s estate, as the case may be, shall
receive payment of the Performance Units within 90 days following the Employee’s
death. The determination of the attainment of the performance factors will be
made by the Vice President of Human Resources of Consolidated Edison Company of
New York, Inc. (the “Vice President”) using the indicators as of the end of the
month in which the date of death occurs for the TSR and as if target performance
levels had been attained for Adjusted EPS and the Operating Objectives as of the
Employee’s date of death.

 

  c. If the Employee incurs a Separation from Service by reason of Retirement or
Disability during the Vesting Period, then payment (if any) of his/her
Performance Units will be prorated based on the actual period of Service from
the beginning of the Vesting Period to the date of the Employee’s Disability or
Retirement, and shall be based on actual performance achieved under the
performance factors through the end of the Performance Period. The Employee, or
if the Employee is legally incapacitated, the Employee’s legal representative,
shall receive payment of the Performance Units as soon as practicable following
the end of the Performance Period; provided that payment will be made no later
than [PAYMENT DATE].

 

  d. If the Employee is deemed to have incurred a Separation from Service by
reason of a Leave Separation during the Vesting Period, then payment (if any) of
his/her Performance Units will be prorated based on the actual period of Service
during the Vesting Period to the date of the Employee’s deemed Separation from
Service, and shall be based on actual performance achieved under the performance
factors through the end of the Performance Period; provided, however, that if
the Employee returns to employment with the Company or its affiliates during the
Performance Period, his/her Performance Units will be recalculated based on
his/her actual period of Service including the period during which the Employee
is on an approved leave of absence. The Employee, or if the Employee is legally
incapacitated, the Employee’s legal representative, shall receive payment of the
Performance Units as soon as practicable following the end of the Performance
Period; provided that payment will be made no later than [PAYMENT DATE].

 

3. Form of Payout. Subject to Section 4 below, the Performance Units will be
paid in a lump sum, either in Shares, in cash, or a combination, pursuant to an
election made by the Employee on a form prescribed by the Vice President. The
Employee’s election will be effective only when filed with the Vice President
prior to December 31 of the year before the Date of Grant, and shall be subject
to the Committee’s discretion.

 

3



--------------------------------------------------------------------------------

4. Deferrals. Subject to the Committee’s discretion, the Employee will have a
one-time election to defer the receipt of the cash value of the Performance
Units into the Deferred Income Plan (the “DIP”) or to defer the right to convert
the Performance Units into Shares and to receive them, or a combination thereof
pursuant to an election made by the Employee on a form prescribed by the Vice
President. The Employee’s deferral election will be subject to, and made in
accordance with, the terms and conditions of the DIP.

 

5. Voting and Dividend or Dividend Equivalent Rights.

 

  a. The Employee shall not be entitled to any voting rights with respect to the
Performance Units awarded. Furthermore, the Employee shall not be entitled to
any dividend or Dividend Equivalent payments until the Performance Units are
paid out.

 

  b. If the Employee receives Shares on the payment date, he or she will be
entitled to receive dividends on the Shares when dividends are otherwise paid to
shareholders.

 

  c. If, however, the Employee elects prior to the Date of Grant to defer the
right to convert the Performance Units into Shares and to receive them, he or
she will be entitled to receive Dividend Equivalent payments on the Performance
Units once the Performance Units vest. These Dividend Equivalent payments can be
received as additional Shares, cash, or as cash deferred into the DIP.

 

  d. If, on the payment date, the Employee receives a cash payment or previously
elected to defer the cash value into the DIP, he or she will not receive
Dividend Equivalent payments.

 

  e. Dividend Equivalent payments are made on the Dividend Payment Date, which
is the date CEI pays any dividend on outstanding Shares based on the number of
Performance Units held by the Employee as of the record date for such dividend.

 

6. Deferral Election for Dividend Equivalent Payments. A deferral of Dividend
Equivalent payments in connection with a deferral of the Performance Units must
be made at the same time as the deferral of the receipt of the Performance Units
and is subject to the same requirements and conditions as set forth in Section 4
above. Subject to the Committee’s discretion, at that time, the Employee may
elect to receive the Dividend Equivalent payments as additional Shares to be
distributed or deferred to a future date, or as cash to be distributed or
deferred into the DIP.

 

4



--------------------------------------------------------------------------------

7. No Right to Continued Employment. Nothing contained herein shall constitute a
contract of employment between the Company or its affiliates and the Employee
and this Agreement shall not be deemed to be consideration for, or a condition
of, continued employment of the Employee or affect any right of the Company or
its affiliates to terminate the Employee’s employment.

 

8. Leave of Absence. If the Employee is officially granted a leave of absence
for illness, military or governmental service or other reasons by the Company or
its affiliates, for purposes of this Award, such leave of absence shall not be
treated as a Separation from Service except to the extent required pursuant to
Section 409A.

 

9. Payment. Subject to any deferral election and except as provided in Section 2
herein, the Company shall pay the Employee (a) the cash value of the Shares
represented by the Performance Units, (b) the Shares, or (c) a combination of
cash and Shares as soon as practicable following the end of the Performance
Period; provided that payment will be made no later than [PAYMENT DATE]. Prior
to vesting, the Performance Units represent an unfunded and unsecured promise to
pay the Employee the cash value of Shares, Shares or a combination thereof upon
vesting.

 

10. Transferability. Except as may otherwise be authorized by the Committee in
accordance with the Plan, the Performance Units shall not be subject to
alienation, sale, transfer, assignment, pledge, encumbrance, attachment,
execution, levy, garnishment or other legal process by creditors of the
Employee, the Employee’s beneficiary or by the Employee. Any attempted transfers
shall be null and void and of no effect.

 

11. Tax Withholding. Pursuant to such methodology as determined by the
Committee, the Company or its affiliates shall have the authority to make such
provision and take such steps as it deems necessary or appropriate for the
withholding of any taxes that the Company or its affiliates is required by law
or regulation of any governmental authority, whether federal, state or local,
domestic or foreign, to withhold in connection with the Performance Units.

 

12. Administration. Except as otherwise expressly provided in the Plan, the Plan
Administrator shall have full and final power and authority with respect to this
Agreement as it has with respect to the Plan. Any interpretation of this
Agreement by the Plan Administrator and any decision made by the Plan
Administrator with respect to this Agreement shall be final and binding on all
parties. References to the Plan Administrator in this Agreement shall be read to
include a reference to any delegate of the Plan Administrator.

 

5



--------------------------------------------------------------------------------

13. Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to Performance Units by electronic means or request the
Employee’s consent to participate in the Plan by electronic means. The Employee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

14. Amendment. The Committee may at any time and from time to time alter, amend,
suspend or terminate the Plan, this Agreement or the Performance Units, in whole
or in part, as it may deem advisable, except no such action (i) that would
require the consent of the Board and/or the stockholders of CEI pursuant to Code
Section 162(m) or any other Applicable Laws, the listing requirement of any
national securities exchange or national market system on which are listed any
of CEI’s equity securities shall be effective without such consent; and (ii) may
be taken without the written consent of the Employee, which materially adversely
affects his or her rights concerning the Performance Units, except as such
termination, suspension or amendment of this Agreement is required by Applicable
Laws.

 

15. Code Section 409A.

 

  a. The Plan and this Agreement are intended to satisfy the applicable
requirements of Section 409A or an applicable exemption to Section 409A and
shall be administered and interpreted consistent with such intent. If the
Committee determines in good faith that any provision contained in the Plan or
herein does not satisfy such requirements or could otherwise cause any person to
recognize additional taxes, penalties or interest under Section 409A, or could
otherwise contravene the applicable provisions of Section 409A, the Committee
will modify, to the maximum extent practicable, the original intent of the
applicable provision without violation of the requirements of Section 409A
(“Section 409A Compliance”), and, notwithstanding any provision herein to the
contrary, the Committee shall have broad authority to amend or to modify this
Agreement, without advance notice to or consent by any person, to the extent
necessary or desirable to ensure Section 409A Compliance. Any determination by
the Committee shall be final and binding on all parties.

 

  b. Notwithstanding anything in the Plan or herein to the contrary, if the
Employee is a “specified employee” for purposes of Section 409A, as determined
under the Company’s established methodology for determining specified employees,
on the date on which the Employee incurs a Separation from Service, any payment
hereunder that is deemed to be a “deferral of compensation” subject to
Section 409A and is payable on the Employee’s Separation from Service shall be
paid or commence to be paid on the fifteenth business day after the date that is
six months following the Employee’s Separation from Service, provided, however,
that a payment delayed pursuant to this clause (b) shall commence earlier in the
event of the Employee’s death prior to the end of the six-month period.

 

6



--------------------------------------------------------------------------------

16. Recoupment of Awards. The Employee’s Performance Units are subject to the
Company’s Recoupment Policy, as amended from time to time or any Company
recoupment policies or procedures that may be required under Applicable Laws.

 

  a. Under this Recoupment Policy, appropriate actions, as determined by the
Committee, will be undertaken by the Company to recoup the Excess Award Amount,
as defined below, received by the Employee when:

 

  1. The Audit Committee of CEI determines that CEI is required to prepare an
accounting restatement due to its material noncompliance with any financial
reporting requirement under the securities laws (a “Restatement”);

 

  2. The Employee received the Performance Unit during the three-year period
preceding the date on which CEI is required to prepare a Restatement; and

 

  3. The amount of the Performance Units received by the Employee, based on the
erroneous data, was in excess of what would have been paid to the Employee under
the Restatement (the “Excess Award Amount”).

 

  b. As consideration for the receipt of the Performance Units, the Employee
agrees that any prior Award granted under the terms of the Plan or any prior
long-term incentive plan of the Company is subject to this Recoupment Policy.

 

17. Miscellaneous. In the event of a conflict between this document and the
Plan, the terms and conditions of the Plan shall control. The Employee may
request a copy of the Plan from the Vice President at any time.

By accepting this Award in accordance with the procedures established by the
Company, the Employee has indicated that he/she has received, read, understood
and accepted the terms, conditions and restrictions of this Agreement and the
Plan and he/she consents to, the terms of this Award and any actions taken under
the Plan by CEI, the Board, the Committee or the Plan Administrator.

 

             

FIRSTNAME LASTNAME

 

7



--------------------------------------------------------------------------------

Schedule A

“Total Shareholder Return” percentage is the weighting earned based on the
cumulative change in the Company’s Total Shareholder Returns over the
Performance Period beginning on [DATE] and ending on [DATE] compared with the
Company’s Compensation Peer Group as constituted on the Date of Grant. In the
event that the companies that make up the Compensation Peer Group change during
the Performance Period, the Committee will use the Compensation Peer Group as
constituted on the Date of Grant. If a company ceases to be publicly traded
before the end of the Performance Period, that company’s total shareholder
returns will not be used to calculate the payout of the Performance Units.

The levels of Performance Units will be earned as follows:

 

Company Percentile Rating

 

Percentage Payout

of Shares  Awarded1

 

 

1 Interpolate payouts for actual performance between performance goals.

 

8



--------------------------------------------------------------------------------

Schedule B

“Adjusted EPS” percentage is the weighting earned based on the Company’s
three-year cumulative Adjusted EPS over the Performance Period beginning on
[DATE] and ending on [DATE].

The levels of Performance Units will be earned as follows:

 

Three-Year Cumulative Adjusted EPS

 

Performance Relative

to Target

 

Performance

Goals

 

Payout Relative

to Target1

   

 

1  Interpolate payouts for actual performance between performance goals.

 

9



--------------------------------------------------------------------------------

Schedule C

“Operating Objectives” percentage is the weighting earned based on the Company’s
attainment of the operating objectives set forth below over the Performance
Period beginning on [DATE] and ending on [DATE].

The levels of Performance Units will be earned as follows:

 

[OPERATING OBJECTIVE]

[DATE] through [DATE]

Weighting XX percent

 

   

Performance Goals

 

Payout Relative to

Target1

   

 

1  Interpolate payouts for actual performance between performance goals.

 

[OPERATING OBJECTIVE]

[DATE] through [DATE]

Weighting XX percent

 

   

Performance Goals

 

Payout Relative to

Target1

   

 

1  Interpolate payouts for actual performance between performance goals.



 

10